DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 27 April 2021.  In view of this communication and the amendment concurrently filed: claims 1 and 4-12 were previously pending; claims 9-10 were cancelled by the amendment; and thus, claims 1, 4-8, and 11-12 are now pending in the application.
Response to Arguments 
The Applicant’s arguments, filed 27 April 2021, have been fully considered and are persuasive.
The Applicant’s first argument (page 6, line 1 to page 8, line 7 of the Remarks) states that neither Lemma nor Hsieh disclose the details of the shoulder, extending past a non-drive end of the stator body, extending radially outward, and extending around the circumference of the stator support.  Since Lemma does not disclose said shoulder, and the shoulder of Hsieh is not arranged as now recited, this argument is persuasive and the previous grounds of rejection have been withdrawn.  
The Applicant’s second argument (page 9, line 1 to page 10, line 4 of the Remarks) states that the combination of Lemma and Hsieh does not render obvious the invention now recited in the claims.  Since Hsieh does not disclose the shoulder extending longitudinally past the non-drive end of the stator or extending around the circumference of the stator support, this argument is persuasive.  Further, the combination of these new limitations with the “finger-shaped” end plate already recited is not disclosed in the prior art. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Allowable Subject Matter
Claim(s) 1, 4-8, and 11-12 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, and all claims dependent thereon, the prior art does not disclose, inter alia, an electric generator longitudinally extending along a longitudinal axis between a drive end and an opposite non-drive end, the electric generator comprising a stator having: 
- a stator body including a stator yoke and a plurality of teeth protruding according to a radial direction orthogonal to the longitudinal axis from the stator yoke to respective tooth radial ends, each tooth extending longitudinally between the drive end and the non-drive end, and 
- a stator support located radially inward of the stator body for radially wherein the axial support is provided by a shoulder extending longitudinally past a non-drive end of the stator body, circumferentially and protruding radially outward from the stator support, and extending around a circumferential distance of the stator support, 
wherein the stator further comprises an end plate for axially supporting the stator body at the drive end, wherein the end plate is finger-shaped, wherein the end plate includes a plate yoke adjacent to the stator yoke and a plurality of plate teeth protruding from the plate yoke according to the radial direction, and wherein each plate tooth of the plurality of plate teeth is adjacent to a respective stator tooth of the plurality of teeth of the stator body.
Regarding claim 8, and all claims dependent thereon, the prior art does not disclose, inter alia, a stator for an electric generator comprising: 
- a stator body including a stator yoke and a plurality of teeth protruding according to a radial direction orthogonal to the longitudinal axis from the stator yoke to respective tooth radial ends, each tooth extending longitudinally between a first end and a second opposite end, and 
- a stator support located radially inward of the stator body for radially supporting the stator body, the stator support further providing an axial support to the stator body at one of the first end and the second opposite end, wherein the axial support is a shoulder extending longitudinally past the respective one of the first end and the second opposite end, protruding radially outward from the stator support, and extending around a circumferential distance of the stator support, 
wherein the stator further comprises an end wherein the end plate is finger-shaped, wherein the end plate includes a plate yoke adjacent to the stator yoke and a plurality of plate teeth protruding from the plate yoke according to the radial direction, and wherein each plate tooth of the plurality of plate teeth is adjacent to a respective stator tooth of the plurality of teeth of the stator body.
The prior art does not disclose, at least in combination with the finger-shaped end plate already recited, the shoulder extending longitudinally past the non-drive end of the stator or extending around the circumference of the stator support, as currently amended.  Therefore, the combination of limitations presently claimed is neither anticipated nor rendered obvious by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834